911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry T. SANDERS, Plaintiff-Appellant,v.UNITED STATES of America, United States Court of Appeals,U.S. Courthouse, Defendants-Appellees.
No. 90-2064.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 23, 1990.Rehearing and Rehearing In Banc Denied Aug. 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 90-398-A)
Henry T. Sanders, appellant pro se.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Henry T. Sanders appeals from the district court's order dismissing his civil action as frivolous.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Sanders v. United States, C/A 90-0398-A (E.D.Va. Mar. 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.


2
AFFIRMED.



*
 We deny Sanders' motion for an injunction and his motion for summary reversal